Citation Nr: 0118755	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  01-05 240	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for generalized 
arteriosclerosis, including arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel 



INTRODUCTION

The veteran had active service from June 1941 to June 1967.  
In December 1968, he submitted VA Form 21-526 ("Veteran's 
Application for Compensation or Pension"), and asserted 
claims of entitlement to service connection for arthritis and 
a lung disorder.  In an April 1969 rating decision, the RO, 
among other things, classified generalized arteriosclerosis 
as a nonservice-connected disorder, further noting that 
arteriosclerotic heart disease was then not shown to exist.  
The veteran was informed of this action, but he did not 
submit a written response to the RO's classification of his 
generalized arteriosclerosis as a nonservice-connected 
disorder.  

In February 1999, the veteran submitted a written statement 
asserting a claim of entitlement to service connection for 
heart disease.  The RO construed the veteran's written 
statement as a request to reopen a previously denied claim of 
entitlement to service connection for generalized 
arteriosclerosis, with arteriosclerotic heart disease.  This 
appeal arises from rating decisions, dated in December 1999 
and September 2000, which determined that new and material 
evidence had not been submitted to reopen what the RO 
regarded as a previously denied claim of entitlement to 
service connection for generalized arteriosclerosis, with 
arteriosclerotic heart disease.  However, in reviewing the VA 
Form 21-526, submitted by the veteran in December 1968, the 
Board of Veterans' Appeals (Board) notes that the veteran did 
not submit a claim of entitlement to service connection for 
generalized arteriosclerosis, or arteriosclerotic heart 
disease.  The veteran has no legal or regulatory obligation 
to file a timely notice of disagreement with a denial of 
service connection for a disability for which he has not 
sought service connection.  Accordingly, the appeal herein, 
of what the Board construes as denial of entitlement to 
service connection for generalized arteriosclerosis, with 
arteriosclerotic heart disease, is considered an initial 
claim for said disability and this issue must be decided 
based on a de novo review of the record.  



REMAND

The service medical records are negative as to the existence 
of generalized arteriosclerosis or any form of heart disease.  

The veteran was accorded a VA general medical examination in 
March 1969.  With regard to the veteran's cardiovascular 
system, the examining physician noted that the peripheral 
vessels showed moderate sclerotic changes.  Cardiac size was 
within normal limits.  Cardiac sounds were described as 
somewhat distant, but normal, with no evidence shown of any 
cardiac failure.  The examiner's diagnoses included 
generalized, mild arteriosclerosis.  The examiner further 
indicated that arteriosclerotic heart disease was not shown.  

With his written statement of February 1999, referenced 
above, the veteran submitted a copy of a portion of the above 
referenced March 1969 VA examination, and a copy of emergency 
room report from the U.S. Naval Hospital at Camp Lejeune, 
North Carolina, dated in March 1990.  The emergency room 
report reflects medical treatment of the veteran for chest 
pains.  

A January 1999 written report of medical history and physical 
examination of the veteran by Richard K. Leung, M.D., of 
Onslow Memorial Hospital in Jacksonville, North Carolina 
(Onslow Hospital), was subsequently added to the claims 
folder.  Dr. Leung noted that, the veteran was about to 
undergo surgery, for a disorder which is not at issue herein, 
when abnormal clinical findings resulted from an 
electrocardiographic (EKG) evaluation, which was performed as 
part of a pre-surgery workup.  Following clinical evaluation, 
Dr. Leung's diagnostic impressions included silent ischemia, 
and silent myocardial infarction.  

A January 1999 written report of cardiac catheterization of 
the veteran, performed at Onslow Hospital in connection with 
the above referenced physical examination, contained 
diagnoses which included, coronary artery disease, diffuse 
mild arteriosclerosis, small vessel distal disease of the 
left anterior descending artery, and systolic dysfunction of 
the left ventricle.  Additional evidence associated with the 
record and the veteran's cardiovascular system includes 
January 1999 stress echocardiogram reports from Dr. Leung, 
and a January 1999 EKG from Onslow Hospital.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist a claimant in the development of his claims.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The evidence submitted in connection with the veteran's 
current claim of entitlement to service connection for 
generalized arteriosclerosis, including arteriosclerotic 
heart disease, comprehensively documents the existence of 
arteriosclerotic heart disease.  However, the record does not 
contain a medical opinion as to whether the veteran's current 
arteriosclerotic heart disease developed during service, 
whether the disorder developed during the first, post-service 
year, or whether it is otherwise related to service.  The 
record also does not contain a medical opinion as to whether 
the moderate sclerotic changes in the peripheral vessels, 
which were described in the report of the March 1969 VA 
medical examination of the veteran, developed during the 
first post-service year, or developed during the veteran's 
service.  Given the absence of medical opinions as to the 
matters referenced above, and the duty to assist claimants in 
the development of their claims mandated by the VCAA, the 
Board concludes that additional development is required.  

Accordingly, the issue of entitlement to service connection 
for generalized arteriosclerosis, including arteriosclerotic 
heart disease, is REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for any disorder from his discharge from 
service in June 1967 to the VA 
examination in March 1969.  After 
securing any necessary releases, the RO 
should obtain the records of medical 
treatment by the medical care providers 
identified, and associate those records 
with the claims folder.  

2.  The RO should also obtain from the 
veteran the names and addresses of all 
medical care providers who treated him 
for arteriovascular pathology since his 
VA examination in March 1969.  Once the 
medical care providers are identified and 
any necessary releases are obtained, all 
records of medical treatment of the 
veteran by the medical care providers 
that are not already in the file must be 
associated with the claims folder.

3.  Thereafter, the veteran should be 
accorded a VA examination by a 
cardiologist to determine the onset and 
etiology of his generalized 
arteriosclerosis, to include 
arteriosclerotic heart disease.  All 
clinical findings should be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examining physician 
must furnish answers to the following 
questions:  (a) Is it at least as likely 
as not that the veteran's generalized 
arteriosclerosis, to include 
arteriosclerotic heart disease, developed 
during service?  (b) Is it at least as 
likely as not the veteran's generalized 
arteriosclerosis, to include 
arteriosclerotic heart disease, developed 
during the first post-service year, that 
is, between June 1967 and June 1968?  (c) 
Is it at least as likely as not the 
veteran's generalized arteriosclerosis, 
to include arteriosclerotic heart 
disease, is otherwise related to service?  

Included in the response to the foregoing 
questions, the cardiologist must comment 
as to whether the moderate sclerotic 
changes in the peripheral vessels 
described on the March 1969 VA 
examination developed during the period 
from June 1968 to March 1969, or whether 
it is reasonably possible that such 
pathology had its onset during the 
veteran's 26 years of service, from June 
1941 to June 1947, or within the first 
post-service year, from June 1967 to June 
1968.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  The RO should readjudicate the claim 
of entitlement to service connection for 
generalized arteriosclerosis, including 
arteriosclerotic heart disease.  If the 
claim remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


